NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 ROGER AGUILAR,                                    No.   15-71033

                   Petitioner,                     Agency No. A071-913-590

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Roger Aguilar, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings and reissue its decision denying his appeal from an

immigration judge’s final order of removal. We have jurisdiction under 8 U.S.C.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010). We deny

the petition for review.

      The BIA did not abuse its discretion in declining to reissue its August 2014

decision, where Aguilar acknowledged in his declaration that he received notice of

the decision and he does not allege ineffective assistance of counsel. See Singh v.

Napolitano, 649 F.3d 899, 901 (9th Cir. 2010) (the BIA has reissued decisions

where an alien has shown lack of notice due to administrative error or ineffective

assistance of counsel).

      PETITION FOR REVIEW DENIED.




                                         2                                    15-71033